Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/081,868 which was filed on 8/31/2018 and is a 371 of PCT/JP2016/056213 filed 03/01/2016. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered. 

Response to Amendment
	In the reply file 1/14/2022, claims 1-2, 5-7, and 9 have been amended.  Claims 4 and 10 have been cancelled and claims 11-12 have been added. Accordingly, claims 1-2, 5-7, 9, and 11-12 stand pending.

Response to Arguments
Applicant’s arguments filed 1/14/2022 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that Miyagi does not search a facility that the user wants, that Miyagi merely obtains a facility associated beforehand with the restroom based on the current situation of the user and that the search nearby option is not based on the current situation of the user.  The examiner respectfully disagrees.  Miyagi is teaching searching for a restroom; however, Miyagi teaches, in paragraphs 151-152 and figures 121 and 128, the option for the user to search by keyword in both the search nearby and search by name options.  This results in the search for a restroom to be based on a keyword to return multiple facilities with restrooms and the current situation of the user, such as location, and additional tags related to those facilities and equipment in the facilities, such as ratings.  Additionally, Busch teaches searching by keyword and the current driving situation of the user and when combined this would be for the tag obtaining unit as taught by Miyagi.  Therefore, the examiner is not persuaded.
The applicant also argues that it would not be proper to combine the cited references since the configuration defined in the claims is much more precise than the generic functional difference articulated in the rejection.  The examiner respectfully disagrees.  Gonzales, Busch, and Miyagi are all within the same field of endeavor, all teach search system that utilize the user’s location with additional information to return information on nearby facilities, and they are solving a problem to improve the results/recommendations returned to the user. Therefore, it would have been obvious to 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the current driving situation" in the last limitation.  Previously in that independent claim there is only reference to a current situation, not a current driving situation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales et al. (US2011/0241882), hereinafter Gonzales, in view of Busch (US2008/0248815), and Miyagi et al. (US2013/0059598), hereinafter Miyagi.

Regarding Claim 1:
Gonzales teaches:
An information display device comprising: 
a receiving unit configured to receive a search condition from a user (Gonzales, figures 1 and 2, abstract, [0015, 0037-0041], note mobile terminal with display and searching with a search condition); 
a search object obtaining unit configured to obtain search object information indicating a search object searched using the search condition, the search object information including facility information indicating a facility (Gonzales, figures 1 and 2, abstract, [0015, 0037-0041], note obtaining tags on search objects, note search object information includes facility information); 
a tag information obtaining unit configured to, in response to obtaining search object information, obtain tag information based on the search condition and a current situation of the user (Gonzales, figures 1 and 9, [0015, 0037-0041, 0049, 0111], note obtaining tags on search objects, note search object information includes facility information; note that when the user uses the location-based service (LBS) for searching the user may set this service to continue to search periodically for a specified period of time to updated based on new user attribute information.  This is interpreted 
a display unit configured to display an additional image indicating the tag information, together with the search object information (Gonzales, figures 13, 14, [0015, 0037-0041, 0052], note displaying additional image indicating the tag information).
While Gonzales teaches receiving a search condition from a user, Gonzales doesn’t specify that it is a keyword.  While Gonzales teaches obtaining search object information regarding facilities, Gonzales doesn’t specifically teach obtain tag information relevant to equipment existing within the indicated facility and specific to the indicated facility, using the obtained facility information and based on the search keyword, and at least one of an attribute of the user and a current situation of the user; wherein the current driving situation is a situation in accordance with a continuous driving time.  However, Busch is in the same field of endeavor, location data, and Busch teaches:
a receiving unit configured to receive a search keyword from a user (Busch, [0180, 0280, 0356, 0366, 0378], note receiving search term, e.g. keyword, input.  When combined with the previous references this would be used with the search condition as taught by Gonzales);
a search object obtaining unit configured to obtain search object information indicating a search object searched using the search keyword, the search object information including facility information indicating a facility (Busch, [0180, 0280, 0356, 0366, 0378], note receiving search term, e.g. keyword, input; note obtaining business 
wherein the current driving situation is a situation in accordance with a continuous driving time (Busch, [0180, 0280, 0356, 0366, 0378], note a system that provides targeted content based on the current behavior of the user, e.g. driving, which is interpreted as a current driving situation in accordance with a continuous driving time. When combined with the previously cited reference this would be used with the location based services as taught by Gonzales).
It would have been obvious to one of ordinary skill in the art before the effected date of filing to modify the cited references with Busch as modified because this would improve the recommendations provided to the user, customer experience, and indoor location based services (Busch, [0010, 0371]).
While Gonzales as modified teaches obtaining search object information regarding facilities, Gonzales as modified doesn’t specifically teach obtain tag information relevant to equipment existing within the indicated facility and specific to the indicated facility, using the obtained facility information and based on the search keyword, and a current driving situation of the user.  However, Miyagi is in the same field of endeavor, data retrieval, and Miyagi teaches:
a receiving unit configured to receive a search keyword from a user (Miyagi, figure 121, [0151-0152], note the options to search by name which allows the user to search using a word or phrase.  When combined with the previous references this would be used with the search condition as taught by Gonzales);

a tag information obtaining unit configured to, in response to obtaining search object information, obtain tag information relevant to equipment existing within the indicated facility and specific to the indicated facility, using the obtained facility information and based on the search keyword, and a current situation of the user (Miyagi, figures 121, 128 and 129, [0151-0152], note that when obtaining search object information for facilities with restrooms, tag information is obtained relevant to the restroom within the indicated facility and specific to the indicated facility such as ratings or facility attributes.  This is done in response to obtaining search object information for that facility and uses that facility information based on the search and at least one user attribute such as location.  When combined with the other references the searching by keyword and current situation of the user would be the searching by keyword and driving situation as taught by Busch previously);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Miyagi as modified because this would improve the services returned to the user. 

Regarding Claim 2:
Gonzales as modified shows the device as disclosed above;
Gonzales as modified further teaches:
wherein the display unit preferentially displays the facility information of a facility having the tag information, out of a plurality of facility information, in accordance with a designation by the user (Gonzales, figures 1, 9, 13, [0015, 0037-0041, 0052], note priorities of the services/facilities used for presentation in the additional information) (Miyagi, figure 121 and 128, [0151-0152], note the results including both the facilities and tag information).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Miyagi as modified because this would improve the services returned to the user.

Regarding Claim 5:
Gonzales as modified shows the device as disclosed above;
Gonzales as modified further teaches:
wherein the tag information obtaining unit obtains the tag information based on the current driving situation of the user obtained, without receiving an input by the user (Gonzales, [0037-0041, 0044, 0048, 0111], note GPS, acceleration sensor, time-measuring unit, usage-state detection unit, and indoor/outdoor detection unit obtains additional information based on the attribute and/or the current situation without user input) (Miyagi, figures 121, 128 and 129, [0151-0152], note that when obtaining search object information for facilities with restrooms, tag information is obtained relevant to the 
It would have been obvious to one of ordinary skill in the art before the effected date of filing to modify the cited references with Busch as modified because this would improve the recommendations provided to the user, customer experience, and indoor location based services (Busch, [0010, 0371]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Miyagi as modified because this would improve the services returned to the user.

Claim 6 discloses substantially the same limitations as claim 1 respectively, except claim 6 is directed to a method while claim 1 is directed to a device. Therefore claim 6 is rejected under the same rationale set forth for claim 1.

Claim 7 discloses substantially the same limitations as claim 1 respectively, except claim 7 is directed to a non-transitory computer-readable medium storing a program executed by an information display device including a computer (Gonzales, figure 1), while claim 1 is directed to a method. Therefore claim 7 is rejected under the same rationale set forth for claim 1.

Regarding Claim 9:
Gonzales teaches:
An information display system comprising: a receiving unit configured to receive a search condition from a user (Gonzales, figures 1 and 2, abstract, [0015, 0037-0041], note mobile terminal with display and searching with a search condition); 
a first obtaining unit configured to obtain an attribute of the user and/or a current situation of the user (Gonzales, figures 1, [0015, 0037-0041, 0044, 0048], note obtaining attribute and current situation of the users such as GPS, acceleration sensor, time-measuring unit, usage-state detection unit, and indoor/outdoor detection unit); 
a second obtaining unit configured to obtain search object information indicating a search object searched using the search condition, the search object information including facility information indicating a facility (Gonzales, figures 1, [0015, 0037-0041], note obtaining tags on search objects, note search object information includes facility information); 
a third obtaining unit configured to, in response to obtaining search object information, obtain tag information based on the search condition, and a current situation of the user (Gonzales, figures 1 and 9, [0037-0041, 0049, 0111], note that when the user uses the location-based service (LBS) for searching the user may set this service to continue to search periodically for a specified period of time to updated based on new user attribute information.  This is interpreted as obtaining tag information based on the search condition and an attribute of the user and the current situation of the user); and

While Gonzales teaches receiving a search condition from a user, Gonzales doesn’t specify that it is a keyword.  While Gonzales teaches obtaining search object information regarding facilities, Gonzales doesn’t specifically teach obtain tag information relevant to equipment existing within the indicated facility and specific to the indicated facility, using the obtained facility information and based on the search keyword, and a current situation of the user; wherein the current driving situation is a situation in accordance with a continuous driving time.  However, Busch is in the same field of endeavor, location data, and Busch teaches:
a receiving unit configured to receive a search keyword from a user (Busch, [0180, 0280, 0356, 0366, 0378], note receiving search term, e.g. keyword, input.  When combined with the previous references this would be used with the search condition as taught by Gonzales);
a first obtaining unit configured to obtain an attribute of the user and/or a current situation of the user (Busch, [0180, 0280, 0356, 0366, 0378], note obtaining attribute and current situation of the users such as driving information); 
a second obtaining unit configured to obtain search object information indicating a search object searched using the search keyword, the search object information including facility information indicating a facility (Busch, [0180, 0280, 0356, 0366, 0378], note receiving search term, e.g. keyword, input; note obtaining business locations, e.g. 
wherein the current driving situation is a situation in accordance with a continuous driving time (Busch, [0180, 0280, 0356, 0366, 0378], note a system that provides targeted content based on the current behavior of the user, e.g. driving, which is interpreted as a current driving situation in accordance with a continuous driving time. When combined with the previously cited reference this would be used with the location based services as taught by Gonzales).
It would have been obvious to one of ordinary skill in the art before the effected date of filing to modify the cited references with Busch as modified because this would improve the recommendations provided to the user, customer experience, and indoor location based services (Busch, [0010, 0371]).
While Gonzales as modified teaches obtaining search object information regarding facilities, Gonzales as modified doesn’t specifically teach obtain tag information relevant to equipment existing within the indicated facility and specific to the indicated facility, using the obtained facility information and based on the search keyword, and a current situation of the user.  However, Miyagi is in the same field of endeavor, data retrieval, and Miyagi teaches:
a receiving unit configured to receive a search keyword from a user (Miyagi, figure 121, [0151-0152], note the options to search by name which allows the user to search using a word or phrase.  When combined with the previous references this would be used with the search condition as taught by Gonzales);

a second obtaining unit configured to obtain search object information indicating a search object searched using the search keyword, the search object information including facility information indicating a facility (Miyagi, figure 121 and 128, [0151-0152], note when using a word or phrase to search for a restroom with the search nearby or search by name option, the resulting list includes search object information that includes facility information indicating a facility. Note the search nearby option has an option to search by keyword as well by including a place or business to search);
A third obtaining unit configure to, in response to obtaining search object information, obtain tag information relevant to equipment existing within the indicated facility and specific to the indicated facility, using the obtained facility information and based on the search keyword, and a current situation of the user (Miyagi, figures 121, 128 and 129, [0151-0152], note that when obtaining search object information for facilities with restrooms, tag information is obtained relevant to the restroom within the indicated facility and specific to the indicated facility such as ratings or facility attributes.  This is done in response to obtaining search object information for that facility and uses that facility information based on the search and at least one user attribute such as location.  When combined with the other references the searching by keyword and current situation of the user would be the searching by keyword and driving situation as taught by Busch previously);


Regarding Claim 11:
Gonzales as modified shows the device as disclosed above;
Gonzales as modified further teaches:
wherein the display unit displays detailed image information indicating a position of the equipment in the facility when the user selects the additional image is selected by the user (Gonzales, figures 13, 14, [0015, 0037-0041, 0052], note displaying additional image indicating the additional information) (Busch, [0414], note a map is displayed for the selected targeted content location inside of a facility, when combined with the previously cited reference this object inside location data would be for the facility equipment taught by Gonzales).
It would have been obvious to one of ordinary skill in the art before the effected date of filing to modify the cited references with Busch as modified because this would improve the recommendations provided to the user, customer experience, and indoor location based services (Busch, [0010, 0371]).

Regarding Claim 12:
Gonzales as modified shows the device as disclosed above;
Gonzales as modified further teaches:

wherein the display unit displays the facility information obtained by the new search (Gonzales, figures 1, 13, 14, abstract, [0015, 0037-0041, 0052, 0122], note displaying additional image indicating the additional information) (Busch, [0379], note when the user selects the additional image a new search is conducted showing additional results of locations of interests around the selected image).
It would have been obvious to one of ordinary skill in the art before the effected date of filing to modify the cited references with Busch as modified because this would improve the recommendations provided to the user, customer experience, and indoor location based services (Busch, [0010, 0371]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugiyama et al. (“Adaptive Web Search Based on User Profile Constructed without Any Effort from Users”) teaches adaptive searching based on user attributes;
DiMeo et al. (US2017/0219373) teaches searching for services based on keyword and current driving situation;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             3/11/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152